Citation Nr: 0828573	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-37 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for 
tinnitus and bilateral hearing loss.  During the pendency of 
this appeal, the RO granted service connection for bilateral 
hearing loss in a January 2006 rating decision; thus, that 
issue is no longer before the Board.


FINDING OF FACT

The veteran is not shown by competent medical evidence to 
have tinnitus that is etiologically related to a disease, 
injury or event in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 4.87 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

The veteran's service treatment records, VA treatment 
records, and a VA audiological evaluation, and a private 
audiological opinion have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records contain no reports of tinnitus in 
service.  Pre-induction and induction audiograms dated in 
February 1964 and August 1966 do not reflect hearing loss at 
the time of the veteran's enlistment.  A January 1968 note 
shows that the veteran was found qualified to perform duty as 
an aerial gunner.  The veteran was seen in April 1968 for 
left ear hearing loss secondary to Eustachian tube 
dysfunction.  The veteran's August 1968 separation 
examination did not reflect a hearing loss disability at that 
time.  

VA treatment records dated in 2001 show that the veteran had 
a hearing deficit, and that he was fitted for hearing aids.  
There were no complaints of tinnitus noted.

Because service treatment records show that the veteran had 
military noise exposure as an aerial gunner, as well as 
treatment for hearing problems in service, the veteran was 
referred for a VA audiological examination to determine if 
current hearing loss or tinnitus was related to service.  

A January 2005 VA audiological examination included a review 
of the claims file.  The veteran was noted to have a history 
of military noise exposure to combat artillery and occasional 
post-military noise to machinery and recreational hunting.  
The veteran reported having constant bilateral tinnitus, 
which had its onset during military service.  Audiometric 
testing was completed.  The veteran had severe high frequency 
sensorineural hearing loss bilaterally.  Acoustic immittance 
was consistent with normal middle ear function bilaterally.

The audiologist provided a summary and opinion.  She noted 
service medical records support the military noise exposure 
history.  The record also documents normal auditory 
thresholds at entrance and separation.  No evidence of 
tinnitus was found in the record.  There was one report of 
left ear hearing loss secondary to Eustachian tube 
dysfunction that resolved prior to separation.  The 
audiometric configuration is asymmetric and not typical for 
noise induced hearing loss.  Considering all of the evidence, 
the examiner concluded that it is not as likely as not that 
hearing loss or tinnitus resulted from acoustic trauma during 
military service.  This opinion was based primarily on normal 
auditory thresholds at separation.  

The veteran provided a December 2005 statement from a private 
audiologist, stating that the veteran had significant 
bilateral hearing loss.  The audiologist opined that 
"hearing loss was primarily due to his experience in Vietnam 
as a door gunner in helicopter gun ships." 

The record shows that the veteran had exposure to noise from 
combat artillery in service.  Although a private audiologist 
opined that the veteran's hearing loss was related to in-
service noise exposure; he did not provide and opinion with 
regard to tinnitus.  The private audiologist did not provide 
reasons or bases for his opinion with respect to hearing loss 
other than to state that the veteran's hearing loss was due 
to noise exposure in service, and there was no indication 
that the claims file was reviewed.  In light of the 
foregoing, the Board finds that the December 2005 private 
opinion does not amount to credible medical evidence of 
causality with respect to the veteran's claim for service 
connection for tinnitus.  

In contrast, a January 2005 VA audiological examination 
included a review of the claims file.  The VA audiologist 
also noted a history of in-service noise exposure, as well as 
post-service noise exposure.  The VA audiologist found that 
tinnitus was not likely related to acoustic trauma during 
military service.  The VA audiologist based this opinion on 
evidence from the claims file, showing no evidence of 
tinnitus in the record and normal auditory thresholds at 
separation, as well the audiometric examination which was not 
typical for noise induced hearing loss.  

According to United States Court of Appeals for Veterans 
Claims (CAVC), "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the VA's audiologist's 
opinion, which was based on a review the veteran's records, 
provides the most probative evidence with respect to the 
etiology of the veteran's claimed tinnitus.   

In adjudicating this claim, the Board must also assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the CAVC, citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses' personal knowledge.  See also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  In this capacity, the Board 
finds the veteran is competent to attest to his observations 
of his disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, 
as a lay person, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder (i.e. that tinnitus is due to noise 
exposure in service) because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Given the lack of credible evidence establishing that 
tinnitus is related to a disease, injury, or event in service 
to include acoustic trauma, the claim of service connection 
must be denied.  The preponderance of the evidence is against 
the veteran's claim; thus, service connection is not 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the veteran's claims.




ORDER

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


